Opinion issued July 28, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00088-CV
____________

C. M., A Child, Appellant

V.

STATE OF TEXAS, Appellee




On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2004-07783J




MEMORANDUM OPINION
          Appellant Cirilo Martinez has filed a motion to dismiss his appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Keyes.